DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS)s submitted on 04/23/2021 and 09/30/2021 have been considered by the examiner.

Election/Restrictions

Applicant's election of Group l, a three-dimensional printing method, Claims 1-15, in the reply filed on 04/14/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 16-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2014/0134419) in view of Yamashita et al. (US 2018/0065294).

With respect to claim 1, Kim teaches a polymer composition (Sample 3 in Eample, Pa [0064]) comprises a thermotropic liquid crystalline polymer (Pa [0064]) and exhibits a complex viscosity of from about 50 to about 1,000 Pa-s, as determined by a parallel plate rheometer at an angular frequency of 0.63 radians per second, constant strain amplitude of 1%, and temperature 15° C. above the melting temperature of the polymer composition (“Measurements are determined at a temperature 15° C. above the melting temperature (e.g., about 375° C.) and at a constant strain amplitude of 1% using an ARES-G2 rheometer (TA Instruments) with a parallel plate configuration (25 mm plate diameter).”, Pa [0056]; “377.3 Paˑs at angular frequency of 0.6 radians per second”, Table 4; according to the rheological behavior of blended sample in Table 4, one would appreciate that the complex viscosity at an angular frequency of 0.63 radians per second would inherently be within the claimed range).
Kim further teaches a melt extrusion process using the polymer composition and calendering to form the sheets (Pa [0045]) and thermoforming the extruded sheet to create the desired article (Pa [0047]), but is silent to a three-dimensional printing method comprising selectively forming a three-dimensional structure from the polymer composition.
In the same field of endeavor, a method for producing resin molded article, Yamashita teaches that the method comprises preparing an aromatic polyester resin and forming a resin molded article by a material extrusion-type three-dimensional printer, using the aromatic polyester resin as a raw material (Pa [0014]-[0016]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kim with the teachings of Yamashita and substitute the material extrusion-type three-dimensional printing method for Kim’s melt extrusion, calendaring, and thermoforming for the purpose of forming the resin mold article using the 3D printer, since it has been held that applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

With respect to claim 2, Kim as applied to claim 1 above further teaches that the polymer composition exhibits a maximum engineering stress of about 200 kPa or more, as determined at the melting temperature of the polymer composition with an extensional viscosity fixture and a rotational rheometer (“a maximum engineering stress of from about 340 kPa to about 600 kPa (determined at the melting temperature of the composition with an extensional viscosity fixture and a rotational rheometer)”, Pa [0004]).

With respect to claim 3, Kim as applied to claim 1 above further teaches that the polymer composition exhibits a melt viscosity of about 250 Pa-s or less, as determined in accordance with ISO Test No. 11443:2005 at a shear rate of 1,000 s−1 and temperature 15° C. above the melting temperature of the polymer composition (“The melt viscosity (Pa-s) may be determined in accordance with ISO Test No, 11443 at a shear rate of 1000 s−1 and temperature 15° C. above the melting temperature (e.g., about 375° C.) using a Dynisco LCR7001 capillary rheometer.”, Pa [0054]; “42.4 Paˑs”, Table 1).

With respect to claim 4, Kim as applied to claim 1 above further teaches that the polymer composition exhibits a melting temperature of from about 200° C. to about 400° C (“357 ˚C”, Table 1).

With respect to claims 5 and 6, Kim as applied to claim 1 above further teaches that the thermotropic liquid crystalline polymer contains aromatic ester repeating units, wherein the aromatic ester repeating units include aromatic dicarboxylic acid repeating units which are derived from 4-hydroxybenzoic acid, 6-hydroxy-2-naphthoic acid, or a combination thereof (Pa [0063]).

With respect to claim 7, Kim as applied to claim 5 above further teaches that the thermotropic liquid crystalline polymer contains the aromatic dicarboxylic acid repeating units which are derived from terephthalic acid (Pa [0063]) and further teaches isophthalic acid or a combination thereof (Pa [0026] and [0039]).

With respect to claim 8, Kim as applied to claim 5 above further teaches that the thermotropic liquid crystalline polymer contains the aromatic diol repeating units which are derived from 4,4′-biphenol (Pa [0063]) and further teaches hydroquinone or a combination thereof (Pa [0028] and [0039]).

With respect to claim 9, Kim as applied to claim 1 above further teaches that the thermotropic liquid crystalline polymer has a total amount of repeating units derived from naphthenic hydroxycarboxylic and/or naphthenic dicarboxylic acids of about no more than 30 mol. % (Pa [0029]). Even though Kim does not specifically teach the claimed range of 10 mol. % or more, in the case where claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. (See MPEP 2144.05 (I)).

With respect to claims 10 and 11, Yamashita as applied in the combination regarding claim 1 above further teaches that the polymer composition in the form of a filament is selectively extruded through a nozzle to form the three-dimensional structure (“The filament for a material extrusion-type 3D printer according to the present embodiment is delivered from the raw material feeding unit, and transferred to the extrusion head by an opposed pair of rollers or gears. The filament is then heat melted at the extrusion head, to be extruded through a tip nozzle.”, Pa [0062]).

With respect to claim 12, Yamashita as applied in the combination regarding claim 10 above further teaches that the polymer composition is in the form of a pellet (“the resultant was discharged in the form of strands, followed by cutting with a cutter while cooling with water, to be formed into pellets.”, Pa [0090]).

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2014/0134419) in view of Yamashita et al. (US 2018/0065294) as applied to claim 1 above, and further in view of Ibe (US 2017/0189960).

With respect to claims 13-15, Yamashita as applied in the combination regarding claim 1 above teaches that the polymer composition in the form of filament is fused/heat melted at the extrusion head to form the three-dimensional structure (Pa [0062]), but does not specifically teach that the polymer composition is selectively fused to form the three-dimensional structure.
In the same field of endeavor, method for producing a 3D object, Ibe teaches that for the method for producing a 3D object by powder layering (deposition) using the powder material (Pa [0092]), a powder material layer 20 can be supplied to building area 10, with the powder material layer having the prescribed thickness Δt1, and only the area to be solidified corresponding to the slice data of the first layer is subjected to heat or provided with a solidifying composition, etc., via solidifying means 13 to sinter, bond, etc., the powder material into the desired cross section, whereby the first solidified powder layer 21 can be formed (Pa [0093]). Ibe further teaches that the resin as the powder material include crosslinked resins, thermoplastic resins and heat-curable resins (Pa [0056]-[0057]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kim in view of Yamashita with the teachings of Ibe and substitute the method for producing a 3D object by powder layering (deposition) using the powder material for the material extrusion-type three-dimensional printing method for the purpose of forming the resin mold article using Kim’s polymer composition in the form of a powder.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUNJU KIM/Examiner, Art Unit 1742